                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION
                                    No. 4:20-CV-9-BO

TO IA GILLIKIN,                               )
                                              )
                Plaintiff,                    )
                                              )
                V.                            )                      ORDER
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security,              )
                                              )
                Defendant.                    )


         This cause comes before the Court on plaintiffs motion for judgment on the pleadings [DE

17] and defendant ' s motion for summary judgment [DE 19]. A hearing on the motions was held

before the undersigned on January 13 , 2021 via videoconference. For the reasons that follow,

plaintiffs motion is granted, and this matter is remanded to the Commissioner for further

proceedings.

                                         BACKGROUND

         Plaintiff brought this action under 42 U.S .C. § 405(g) for review of the final decision of

the Commissioner denying her claim for disability and disability insurance benefits (DIB) pursuant

to Title II of the Social Security Act. Plaintiff applied for DIB on February 2, 2016 and has alleged

an amended onset date of November 3, 2015. After initial denials, a hearing was held before an

Administrative Law Judge (ALJ), who issued an unfavorable ruling. The decision of the ALJ

became the final decision of the Commissioner when the Appeals Council denied plaintiffs

request for review. Plaintiff then timely sought review of the Commissioner's decision in this

Court.




           Case 4:20-cv-00009-BO Document 28 Filed 02/02/21 Page 1 of 6
                                          DISCUSSION

       Under the Social Security Act, 42 U.S.C. § 405(g), this Court's review of the

Commissioner ' s decision is limited to determining whether the decision, as a whole, is supported

by substantial evidence and whether the Commissioner employed the correct legal standard.

Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial evidence is "such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion." Johnson v. Barnhart, 434

F.3d 650, 653 (4th Cir. 2005) (per curiam) (internal quotation and citation omitted).

       An individual is considered disabled if he is unable "to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than [twelve] months." 42 U.S.C. § 1382c(a)(3)(A). The Act further provides that an

individual "shall be determined to be under a disability only if his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other line of substantial gainful

work which exists in the national economy ." 42 U.S .C. § 1382c(a)(3)(B).

       Regulations issued by the Commissioner establish a five-step sequential evaluation process

to be followed in a disability case. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). At step one, if the

Social Security Administration determines that the claimant is currently engaged in substantial

gainful activity, the claim is denied. If not, then step two asks whether the claimant has a severe

impairment or combination of impairments. If the claimant has a severe impairment, it is compared

at step three to those in the Listing oflmpairments ("Listing") in 20 C.F.R. Pt. 404, Subpt. P, App.

1. If the claimant' s impairment meets or medically equals a Listing, disability is conclusively

presumed. If not, at step four, the claimant' s residual functional capacity (RFC) is assessed to
                                                 2




         Case 4:20-cv-00009-BO Document 28 Filed 02/02/21 Page 2 of 6
determine if the claimant can perform his past relevant work. If so, the claim is denied. If the

claimant cannot perform past relevant work, then the burden shifts to the Commissioner at step

five to show that the claimant, based on his age, education, work experience, and RFC, can perform

other substantial gainful work. If the claimant cannot perform other work, then he is found to be

disabled. See 20 C.F.R. § 416.920(a)(4). The claimant bears the burden of proof at steps one

through four, but the burden shifts to the Commissioner at step five . See Bowen v. Yuckert, 482

U .S. 137, 146 n.5 (1987). If a decision regarding disability can be made at any step of the process

the inquiry ceases. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

       Here, the ALJ determined that plaintiff had not engaged in substantial gainful activity since

her alleged onset date of November 3, 2015 . The ALJ found plaintiff's history of intracranial

hemorrhage with residuals, degenerative joint disease bilateral shoulders, hypertrophic changes to

the rib/sternal manubrialjoints, hypertension with hypertensive retinopathy, and visual field defect

were severe impairments at step two, but determined at step three that plaintiff did not have an

impairment or combination of impairments which met or medically equaled a disability listing.

The ALJ found plaintiff to have an RFC of light work with limitations. The ALJ found that at step

four plaintiff could return to her past relevant work as an inspector of household appliances and

that this work does not require the performance of work-related activities precluded by plaintiff's

RFC.

       An ALJ makes an RFC assessment based on all of the relevant medical and other evidence.

20 C.F.R. § 404.l 545(a). An RFC should reflect the most that a claimant can do, despite the

claimant's limitations. Id. An RFC finding should also reflect the claimant' s ability to perform

sustained work-related activities in a work setting on regular and continuing basis, meaning eight-


                                                 3




          Case 4:20-cv-00009-BO Document 28 Filed 02/02/21 Page 3 of 6
hours per day, five days per week. SSR 96-8p; Hines v. Barnhart, 453 F.3d 559, 562 (4th Cir.

2006). Finally, an RFC "assessment must include a narrative discussion describing how the

evidence supports each conclusion, citing specific medical facts (e.g. , laboratory findings) and

nonmedical evidence (e.g. , daily activities, observations)." SSR 96-8p.

       Substantial evidence does not support the ALJ's finding that plaintiff could perform her

past relevant work. Plaintiff's testimony and the medical record does not support a finding that

plaintiff is able to move about a workplace with her visual field defects. Plaintiff worked as an

inspector of commercial refrigeration units until she suffered her brain bleed in November 2018,

and this job required a lot of walking. However, she testified that she struggled with loss of

mobility, headaches, depth perception, coordination, and balance even after rehabilitation, mostly

due to residual weakness in the extremities and visual problems on her left side. Her visit to the

emergency room when she suffered her brain bleed revealed a right hemisphere hematoma with

ventricular extension, noted left visual field deficit, left upper and lower extremity weakness, and

a severe headache. Further examination in the following days showed a large region of

intraparenchymal hemorrhage in her right frontoparietal region and a small region in her right

lateral ventricle, mass effect with dissection into the ventricular system, and moderate surrounding

edema. She underwent rehabilitation for ongoing visual field defects, hypertension, nontraumatic

intracerebral hemorrhage, generalized muscle weakness, and gait and mobility weakness, but she

still had residual dysfunction of possible visual field defect involving the left field and trouble with

balance following the rehabilitation.

        In the following months, multiple doctors continued to note plaintiff's visual impairment

and other weaknesses. Dr. Clarissa Glover-Danque discovered hypertensive retinopathy in


                                                   4




          Case 4:20-cv-00009-BO Document 28 Filed 02/02/21 Page 4 of 6
December 2015 and a bilateral visual field defect in both December 2015 and January 2016. In

March 2016, Dr. Richard Bloomfield stated that plaintiff experienced continued balance and

weakness issues and visual impairment, specifically visual loss. Even the non-examining State

Agency physician who works for defendant stated that plaintiff would be unable to working at

heights or around machinery. The record therefore demonstrates that plaintiff has continued to

suffer from visual fie ld defects which affect her mobility and ability to safely navigate her previous

work environment, and plaintiff is unable to perform her past relevant work.

       The ALJ's justifications for finding that plaintiff was not disabled, despite the extensive

medical record, are unpersuasive. The ALJ argued that, because she played games on her phone,

she could return to her past relevant work. However, these games were recommended by her

occupational therapist to help her recovery, as the ALJ admitted, and her abi lity to play the games

does not give insight into her visual field defects affecting her peripheral vision. Furthermore, the

ALJ's statement that her visual field defects had improved is inaccurate, and it was actually her

hypertensive retinopathy that had improved with better control of her blood pressure. Finally, the

ALJ argued that greater visual field limitations could not be included in her RFC because plaintiff

was unable to obtain reliable testing at least ninety days from her trip to the emergency room.

However, this is also negated by the medical evidence, as Dr. Parham found in June 20 17,

significantly longer than ninety days from her November 2015 brain bleed, that she still had

ongoing visual defects in both eyes.

       The Court finds it appropriate to remand the case to address these issues in the RFC.

Because the Court finds that remand is appropriate on this issue, it does not consider plaintiffs

other arguments.


                                                  5




          Case 4:20-cv-00009-BO Document 28 Filed 02/02/21 Page 5 of 6
                                       CONCLUSION

       Accordingly, plaintiffs motion for judgment on the pleadings [DE 17] is GRANTED and

defendant' s motion for summary judgment [DE 19] is DENIED. The Commissioner' s decision is

REMANDED for further proceedings consistent with the foregoing.


                                   (:~
SO ORDERED, this      /    day of .J~wu«a~, 2021 .




                                           TERRENCE W. BOYLE
                                           UNITED STATES DISTRICJUDG




                                               6




         Case 4:20-cv-00009-BO Document 28 Filed 02/02/21 Page 6 of 6
